Exhibit 10.33(b)

SECOND AMENDMENT

MARINEMAX EAST, INC. and AZIMUT BENETTI, S.P.A.

DEALERSHIP AGREEMENT 2008 - 2010

THIS SECOND AMENDMENT (“AMENDMENT”) to the Dealership Agreement by and between
AZIMUT BENETTI S.P.A., (“AZIMUT”) and MARINEMAX EAST, INC., d/b/a MARINEMAX
(“DEALER”) dated September 1, 2008 (“AGREEMENT”) is entered into as of the 29
day of February, 2012.

WHEREAS, the parties desire to modify the Agreement as set forth below:

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
the benefits to be derived by each party, the sufficiency of which is
acknowledged, the parties agree as follows:

1. Definitions: Section IX of Definitions (“Territory”) is hereby amended to
include the following territory:

THE STATE OF CALIFORNIA

2. Definitions: Section VIII of Definitions (“Products”) is hereby amended to
include the following products for the State of California:

MAGELLANO AND ATLANTIS

2. Appendix 3 to the Azimut Dealership Contract is hereby amended to include the
following in the List of Products sold in the State of California: MAGELLANO AND
ATLANTIS

IN WITNESS WHEREOF, the parties have executed this Amendment as of the 29 day of
February, 2012.

 

AZIMUT BENETTI S.P.A     MARINEMAX EAST, INC.       d/b/a MARINEMAX By:  

/s/ Marco Valle

    By:  

/s/ Michael H. McLamb

Print Name: Marco Valle     Print Name: Michael H. McLamb Title: Sales Director
    Title: Vice President